DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ameixiera (US 20170085415 A1) in view of Tenny (US 20180049100 A1).
Regarding claim 1,  Ameixiera discloses:
A method implemented by a wireless access point in a mesh network ( Fig 3,[0066], mesh network with AP), the method comprising: 
determining a beacon transmission time period ( Fig 11, [0268],  beaconing strategy comprising beacon period, e.g, initial, min, max beacon periods etc, [0289], redefine the beaconing strategy with new beacon strategy defined),  wherein the beacon transmission time period is based on the number of clients associated with the first wireless access point ( [0195], AP send beacon to associated STAs, [0280], the beaconing strategy based, at least in part, on number of users or clients using resource); and 
transmitting a beacon periodically using the new beacon transmission time period ( [0219], [0281], sending the beacon periodically with a relative period).
Ameixiera does not explicitly disclose:
a new beacon transmission time period that differs from a default beacon transmission time period.
However, the teaching of a new beacon transmission time period that differs from a default beacon transmission time period is well known in the art as evidenced by Tenny.
Tenny discloses:
a new beacon transmission time period that differs from a default beacon transmission time period ( Fig 7, [0071]-[0074], determine new beacon interval with initial  beacon configuration, beacon interval adjusting with parameter values, [0055], [0059], beacon interval would be changed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tenny as mentioned above as a modification to Ameixiera , such that the combination would allow to adjust an initial beacon interval, in order to product a beacon in accordance with the adjusted beacon interval, and improve beaconing performance, and reduce interference.
Regarding claim 2,  Ameixiera as modified by Tenny  discloses  all the features with respect to parent claim 1 as outlined above.
wherein the determination is further based on the number of wireless access points that are in the mesh network and connected to the wireless access point ( Ameixiera, [0195], AP send beacon to associated STAs, [0280], the beaconing strategy based, at least in part, on number of users or clients using resource).
Regarding claim 3,  Ameixiera as modified by Tenny  discloses  all the features with respect to parent claim 1 as outlined above.
wherein the new transmission time period is higher than the default beacon transmission time period on a condition that there are no clients associated with the wireless access point ( Ameixiera, [0279]-[0281], send beacons periodically with a relatively long period).
Regarding claim 4,  Ameixiera as modified by Tenny  discloses  all the features with respect to parent claim 1 as outlined above.
wherein the beacon contains a sleep- awake scheduling in power save mode, Channel Switch Announcement, scheduling information, or time synchronization information (Ameixiera,[0247], [0272], NSI from e.g beacon message with synchronization information).
Regarding claim 5,  Ameixiera as modified by Tenny  discloses  all the features with respect to parent claim 1 as outlined above.
wherein the beacon transmission time period is determined considering the minimum timing synchronization required by the associated clients ( Ameixiera, [0272], time or synchronization information in accordance with the beaconing strategy redefine).

Claims 6-10 are the apparatus claims corresponding to method claims 1-5  respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1-5 respectively, above. 
Claims 11-15 are the system claims corresponding to method claims 1-5  respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1-5 respectively, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461